DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a display section”, “a deciding section”, and “a display control section” in claims 1-8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “wherein when the display control section displays a page image, the display control section changes a display mode in which the page image is displayed on the display section according to both orientation of the page image and the orientation of the display section” in lines 7-11.  As the claim is currently drafted, it is unclear whether the limitation “according to both orientation of the page image and the orientation of the display section” refers to “the display section changes a display mode” (as in the display section changes a display mode according to both the orientation of the page image and the orientation of the display section), or refers to “the page image is displayed on the display section” (as in the page image is displayed on the display section according to both orientation of the page image and the orientation of the display section).  Accordingly, the claim is indefinite.  
Claims 2-8 depend from claim 1 and incorporate the same indefinite language as recited in claim 1, without further clarifying the indefinite claim language.
Regarding claim 9, the claim recites “changes a display mode in which a display is presented on the display section according to both orientation of a page image and orientation of the display section” in lines 6-8.  The claim language is indefinite for the same reasons as discussed for claim 1 (i.e. the claim language is unclear as to which limitation the according to 
Regarding claim 8, the claim recites “the first page image and the second page image are orientated in different longitudinal directions” which is indefinite as to whether the pages are in different longitudinal direction and as to what the direction refers to (i.e. first page image is oriented in landscape and second page image is oriented in portrait, or each page image is oriented in different longitudinal directions, such as first page oriented in both x-direction and y-direction, as well as second page oriented in both x-direction and y-direction).  Accordingly, the claim is indefinite.
Claim 2 recites the limitation "the page images" in line 9 and again in line 21.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the limitation is interpreted as referring to “the first page image and the second page image”.
Claims 3-9 depend from claim 2 and incorporate the same indefinite language as recited in claim 2 for lack of antecedent basis.
Claim 3 recites the limitation “the same direction” in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending the claim to recite “a same direction”.
Claims 4-5 depend from claim 3 and incorporate the same indefinite language as recited in claim 3 for lack of antecedent basis.
Claim 4 recites the limitations “the other page image” in line 10 and again in lines 19-20, and recites “the one page image” in lines 10-11 and again in line 20.  There is insufficient antecedent basis for these limitations in the claim. 
Claim 6 recites the limitation “the same plane” in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending the claim to recite “a same plane”.  Examiner further suggests amending line 9 to recite “the combination of the third page and the fourth page being contiguous to a combination of the first page and the second page” to more clearly recite the claim limitation.  
Claim 7 depends from claim 6 and therefore incorporates the same indefinite language as recited in claim 6. 
Claim 7 recites the limitation “the same plane” in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Examiner notes that the limitation would have antecedent basis if parent claim 6 is amended to recite “a same plane” in line 3.  
Claim 7 is further rejected based on the recitation of “a state in which the first page image and the second page image are displayed on the display section in the first case or the third case” in lines 3-5 as claim 7 depends from claim 6, which already introduces this limitation.  As such, claim 7 is indefinite as to whether the state refers to the same state as recited in claim 6 or introduces a new state.  Examiner suggests amending claim 7 to recite “[[a]]the state in which the first page image and the second page image are displayed on the display section in the first case or the third case” to remove the indefinite language.  
Claim 7 is further rejected based on the recitation of “the combination” in lines 8-9 of the claim.  The claim depends from claim 6 which already introduces a combination, and claim 7 introduces a further combination in lines 7-8.  As such, the claim is indefinite as to which combination is referred back to.  Examiner suggests amending lines 8-9 of claim 7 to recite “the combination of the fifth page and the sixth page being contiguous to the combination of the first page and the second page…”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Upson et al. (US 8,847,991 B1).
Regarding claim 1, Upson discloses: 
A display apparatus, (Abstract of Upson: apparatus including electronic display region) comprising:
A display section on which an image is displayed (“display section” = Par. [0026] of applicant’s specification field 6/26/2020, disclosed as foldable or flexible display) (Col. 2, lines 31-42 of Upson: electronic device 100 includes display 101 such as LCD, plasma display, LED display or other device capable of generating an image viewable by a human eye)
A deciding section that makes a decision about orientation of the display section (“deciding section” = Paras. [0024]-[0025] of applicant’s specification field 6/26/2020 discloses as an integrated circuit as control section 11 processing program which functions as display deciding section 12a) (Col. 5, lines 24-39 of Upson: electronic display 101 includes a tilt sensor to determine angle of display 101); and
A display control section that controls displaying on the display section (“display control section” = Paras. [0024]-[0025] of applicant’s specification field 6/26/2020 discloses as an integrated circuit as control section 11 processing program which functions as display control (Col. 2, lines 42-51 of Upson: processing circuitry inside the electronic device 100 such as a processor;  Col. 4, lines 19-29: controller or software embodied on controller selects image 104 for display in response to shifting display 101 from portrait mode to landscape mode; Col. 7, lines 15-37: computing device 400 including components of electronic device 100 and 300, including processor for executing instructions);
Wherein when the display control section displays a page image, the display control section changes a display mode in which the page image is displayed on the display section according to both orientation of the page image and the orientation of the display section. (Figs. 1A and 1B and Col. 3, lines 26-46 of Upson: electronic device 101 in portrait mode when length of electronic device 101 is vertical axis and width is horizontal axis, with first image 102 displayed – see Fig. 1A – and where electronic display 101 may be physically rotated so it can be viewed in a landscape mode in which width of electronic display 101 is vertical axis and length is horizontal axis – Fig. 1B, showing display of first image 102 in portrait mode as well as including second image 104, each successive pages of portable document format file; Col. 4, lines 30-53: when display 101 shifts from portrait mode to landscape mode, first image rotated ninety degrees, the perimeter dimensions reduced in size by inverse of square root of two and reproduced in the left half 106 of display such that first image has same aspect ratio or proportions in left half 106 of display 101 in landscape mode as when displayed in entire display 101 portrait mode – i.e. displayed based on orientation of page and orientation of display section)
The first embodiment of Upson does not explicitly disclose use of a foldable display.  A second embodiment of Upson, however, discloses the display as a foldable or flexible display (Fig. 3A and Col. 5, lines 51-63: folding electronic device including electronic display 300 which may physically fold in half)
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, and with a reasonable expectation of success, to modify the display device using a display element as provided by the first embodiment of Upson, by including a foldable display for displaying images as provided by the second embodiment of Upson, using known electronic interfacing and programming techniques. The modification merely substitutes one known type of display for another, yielding predictable results of utilizing a foldable display for displaying the imaging system for adjusting images based on the rotation of the device in place of a non-foldable display, as the image can still be presented in the same manner and utilize the same rotation and display determination.  Moreover, the modification results in an improved display system by allowing for additional display features provided by a foldable device instead of limiting the display to a single screen, for more versatile usability and portability.  
Regarding claim 9, Upson further discloses: 
A non-transitory computer readable storage medium storing a display control program that controls displaying of an image on a display section (“display section” defined in Par. [0026] of applicant’s specification field 6/26/2020, as foldable or flexible display), the display control program (Col. 2, lines 31-42 of Upson: electronic device 100 includes display 101 such as LCD, plasma display, LED display or other device capable of generating an image viewable by a human eye; Col. 4, lines 19-29 of Upson: controller or software embodied on controller selects image 104 for display in response to shifting display 101 from portrait mode to landscape mode; Col. 7, lines 15-57: computing device 400 including components of electronic device 100 and 300, including processor for executing instructions and computer-readable medium; Col. 8, lines 27-41 further discloses computer-readable medium as device used to provide machine instructions to programmable processor)
Detects an orientation of the display section (Col. 5, lines 24-39 of Upson: electronic display 101 determines angle of display 101), and
Changes a display mode in which a display is presented on the display section according to both orientation of a page image and the orientation of the display section, and displays the page image (Figs. 1A and 1B and Col. 3, lines 26-46 of Upson: electronic device 101 in portrait mode when length of electronic device 101 is vertical axis and width is horizontal axis, with first image 102 displayed – see Fig. 1A – and where electronic display 101 may be physically rotated so it can be viewed in a landscape mode in which width of electronic display 101 is vertical axis and length is horizontal axis – Fig. 1B, showing display of first image 102 in portrait mode as well as including second image 104, each successive pages of portable document format file; Col. 4, lines 30-53: when display 101 shifts from portrait mode to landscape mode, first image rotated ninety degrees, the perimeter dimensions reduced in size by inverse of square root of two and reproduced in the left half 106 of display such that first image has same aspect ratio or proportions in left half 106 of display 101 in landscape mode as when displayed in entire display 101 portrait mode – i.e. displayed based on orientation of page and orientation of display section)
The first embodiment of Upson does not explicitly disclose use of a foldable display.  A second embodiment of Upson, however, discloses the display as a foldable or flexible display (Fig. 3A and Col. 5, lines 51-63: folding electronic device including electronic display 300 which may physically fold in half)
Upson, by including a foldable display for displaying images as provided by the second embodiment of Upson, using known electronic interfacing and programming techniques. The modification merely substitutes one known type of display for another, yielding predictable results of utilizing a foldable display for displaying the imaging system for adjusting images based on the rotation of the device in place of a non-foldable display, as the image can still be presented in the same manner and utilize the same rotation and display determination.  Moreover, the modification results in an improved display system by allowing for additional display features provided by a foldable device instead of limiting the display to a single screen, for more versatile usability and portability.  

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Upson et al. (US 8,847,991 B1) in view of MacDougall et al. (US 2010/0066763 A1).
Regarding claim 2, the limitations included from claim 1 are rejected based on the same rationale as claim 1 set forth above and incorporated herein.  Further regarding claim 2, Upson further discloses: 
Wherein in displaying a first page image representing a first page, a second page image representing a second page, or both on the display section, (Figs. 1A and 1B and Col. 3, lines 26-46 of Upson: first image 102 displayed only vs. first image 102 as well as second image 104 displayed together, each successive pages of portable document format file)
In a first case in which images to be displayed are in portrait orientation and the display section is in horizontal orientation, the display control section displays the first page image and the second page image on the display section so that the page images are arranged horizontally, (Fig. 1B of Upson, further discussed in Col. 3, lines 26-46 and Col. 4, lines 30-53)
In a second case in which an image to be displayed is in portrait orientation and the display section is in vertical orientation, the display control section displays the first page image or the second page image on the display section so that the first page image or the second page image has a larger size than in the first case, (Fig. 1A of Upson, further discussed in Col. 3, lines 26-46 and Col. 4, lines 30-53)
Upson alone does not explicitly teach the third case and fourth case as claimed.  
MacDougall discloses:
In a third case in which images to be displayed are in landscape orientation and the display section is in vertical orientation, the display control section displays the first page image and the second page image on the display section so that the page images are arranged vertically, and (Figs. 7A-7B and Paras. 93-94 of MacDougall: items displayed on display of portable electronic device depending on whether display of portable electronic device is in landscape orientation or portrait orientation, and when displayed element is oriented such that the top and bottom of the displayed element are substantially aligned with the longer edges of the display, the displayed element may be 20 said to be displayed in a landscape orientation. Similarly, when a displayed element is oriented such that the top and bottom of the displayed element are substantially aligned with the shorter edges of the display, the displayed element may be said to be displayed in a portrait orientation; Fig. 7B and Par. 78: display portion of video 702 shown on top in landscape orientation when device is in portrait orientation relative to user and control section 706 displayed at bottom)
In a fourth case in which an image to be displayed is in landscape orientation and the display section is in horizontal orientation, the display control section displays the first page image or the second page image on the display section so that the first page image or the second page image has a larger size than in the third case. (Fig. 7A and Par. 98 of MacDougall: medial player arranges item depending on orientation of device display, where Fig. 7A shows video section, in landscape orientation, occupying all of the display)
Both Upson and MacDougall are directed to inventions for changing the orientation of displayed images and the amount of displayed images based on an orientation of the device and size of the images displayed.  It would have been obvious to one of ordinary skill in the art, at the time the invention was made, and with a reasonable expectation of success, to modify the display device adjusting the layout of a number of pages based on an orientation of the display device as provided by Upson, with the additional technique for adjusting landscape orientated display regions based on changes in device orientation as provided by MacDougall, using known electronic interfacing and programming techniques. The modification results in an improved display system by allowing for additional types of common aspect ratios for laying out images on a limited screen and better utilizing the available screen space for a more efficient consumption of limited computer resources.
Claim 3, the limitations included from claim 2 are rejected based on the same rationale as claim 2 set forth above and incorporated herein.  Further regarding claim 3, second embodiment of Upson further discloses:
The deciding section decides that when the first display area and the second display area are arranged horizontally with the display section being in the unfolded state, the display section is in horizontal orientation, and that when the first display area and the second display area are arranged vertically with the display section being in the unfolded state, the display section is in vertical orientation (Fig. 1A vs. Fig. 1B of Upson show “unfolded” display, in portrait mode vs. landscape mode; Also Col. 3, lines 26-46: electronic device 101 in portrait mode when length of electronic device 101 is vertical axis and width is horizontal axis, with first image 102 displayed – see Fig. 1A – and where electronic display 101 may be physically rotated so it can be viewed in a landscape mode in which width of electronic display 101 is vertical axis and length is horizontal axis – Fig. 1B, showing display of first image 102 in portrait mode as well as including second image 104, each successive pages of portable document format file; Col. 4, lines 30-53: when display 101 shifts from portrait mode to landscape mode, first image rotated ninety degrees, the perimeter dimensions reduced in size by inverse of square root of two and reproduced in the left half 106 of display such that first image has same aspect ratio or proportions in left half 106 of display 101 in landscape mode as when displayed in entire display 101 portrait mode – i.e. displayed based on orientation of page and orientation of display section))
In the first case or the third case, the display control section displays the first page image in one of the first display area and the second display area and also displays the second page image in another of the first display area and the second display area, and in the second case or the fourth case, the display control section displays the first page image or the second page image across the first display area and the second display area (Figs. 1A and 1B and Col. 3, lines 26-46 of Upson – displaying multiple pages in first and second display areas vs. displaying single page image across first display area and second display area)
The second embodiment of Upson further discloses:
The display section is configured to change to a plurality of states including a folded state in which the display section is folded along a boundary between a first display area and a second display area and the first display area and the second display area face in opposite directions and an unfolded state in which the first display area and the second display area face in the same direction without the display section being folded along the boundary; (Figs. 3A and 3B and Col. 6, lines 16-55 of Upson: device can shift from portrait mode to landscape mode in response to changes in angle of connection between halves 306 and 306, with two halves parallel as operating in book mode and halves folded away from each other so only a single side can be seen from a single vantage point entering another mode)
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, and with a reasonable expectation of success, to modify the display device using a display element as provided by the first embodiment of Upson, by including a foldable display for displaying images as provided by the second embodiment of Upson, using known electronic interfacing and programming techniques. The modification merely substitutes one known type of display for another, yielding predictable results of utilizing a foldable display for displaying the imaging system for adjusting images based on the rotation of the device in place of a non-foldable display, as the image can still be presented in the same manner and utilize the same rotation and display determination.  Moreover, the modification results in an improved display system by allowing for additional display features provided by a foldable device instead of limiting the display to a single screen, for more versatile usability and portability.  

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Upson et al. (US 8,847,991 B1) in view of MacDougall et al. (US 2010/0066763 A1) and in further view of Sirpal et al. (US 2012/0214552 A1).
Regarding claim 4, the limitations included from claim 3 are rejected based on the same rationale as claim 3 set forth above and incorporated herein.  Further regarding claim 4, Upson further discloses the folded state as in which the display section is folded along a boundary between a first display area and a second display area and the first display area and the second display area face in opposite directions, as incorporated from parent claim (Figs. 3A and 3B and Col. 6, lines 16-55 of Upson: device can shift from portrait mode to landscape mode in response to changes in angle of connection between halves 306 and 306, with two halves parallel as operating in book mode and halves folded away from each other so only a single side can be seen from a single vantage point entering another mode)
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, and with a reasonable expectation of success, to modify the display device using a display element as provided by the first embodiment of Upson, by including a foldable display for displaying images as provided by the second embodiment of Upson, using known electronic interfacing and programming techniques. The modification merely substitutes one known type of display for another, yielding predictable results of utilizing a foldable display for displaying the imaging system for adjusting images based on the rotation of the device in place of a non-foldable display, as the image can still be presented in the same manner and utilize the same rotation and display determination.  Moreover, the modification results in an improved display system by allowing for additional display features provided by a foldable device instead of limiting the display to a single screen, for more versatile usability and portability.
Upson modified by MacDougall does not explicitly disclose the displaying of the first page image and the second page image through 180 degrees when screens folded away from each other as claimed.  
Sirpal discloses:
When the display section is in the folded state with the boundary being in the vertical orientation, the display control section displays one of the first page image and the second page image in one of the first display area and the second display area, and also displays another of the first page image and the second page image in another of the first display area and the second display area at a position at which the other page image coincides with the one page image; and (Figs. 6A and 6B and Par. 225 of Sirpal: determine state of environment for device including orientation of device and whether device 100 is open or closed; Paras. 236-237: two different outputs in a first state, where device 100 being in a closed portrait state 305 where data is displayed on primary screen 104 in first portrait configuration – Fig. 6A- and device still in closed portrait state 305 displaying display 114 in second portrait configuration 608 – Fig. 6B) 
	When the display section is in the folded state with the boundary being in horizontal orientation, the display control section displays one of the first page image and the second page image in one of the first display area and the second display area, rotates another of the first page image and the second page image through 180 degrees in another of the first display area and the second display area, and displays the other page image at a position at which the other page image coincides with the one page image (Fig. 6F and Par. 242 of Sirpal: landscape configuration where data displayed simultaneously on both primary screen 104 and secondary screen 108, and may transition to any other state;  Figs. 6G and 6H and Par. 243 of Sirpal: easel state 312 where both 618 and 620 are presented simultaneously, identical landscape output as 612 and 616, but showing “E1” reversed from direction as “E2”)
Upson, MacDougall and Sirpal are directed to inventions for changing the orientation of displayed images and the amount of displayed images based on an orientation of the device and size of the images displayed.  It would have been obvious to one of ordinary skill in the art, at the time the invention was made, and with a reasonable expectation of success, to modify the display device adjusting the layout of a number of pages based on an orientation of the foldable display device as provided by Upson, including adjusting landscape orientated display regions based on changes in device orientation as provided by MacDougall, with the additional adjustment of the images on a foldable device as provided by Sirpal, using known electronic interfacing and programming techniques. The modification results in an improved display system by allowing for additional screen orientation allowing for additional types of usage of the displayed data, including allowing multiple users to share as screen (see e.g. Par. 243 of Sirpal discussing use for multi-user conferences or multiple user applications) and for additional use ability based on user preferences of the display screen.
Regarding claim 5, the limitations included from claim 3 are rejected based on the same rationale as claim 3 set forth above and incorporated herein. Further regarding claim 5, 
Wherein when the first page image and the second page image have different sizes in the first case or the third case, the display control section displays the first page image or the second page image, whichever is smaller in size, in part of the one of the first display area and the second display area, and also displays the first page image or the second page image, whichever is larger in size, across a remaining area of the one of the first display area and the second display area and another of the first display area and the second display area (Figs. 16 and 17 and Paras. 309-310 of Sirpal: dual screen application, where first portion 1704 and second portion 1708 are displayed with uneven split, e.g. 70% vs. 30% of screen space, where 50-50 split is interpreted as first display area and second display area)
Upson, MacDougall and Sirpal are directed to inventions for changing the orientation of displayed images and the amount of displayed images based on an orientation of the device and size of the images displayed.  It would have been obvious to one of ordinary skill in the art, at the time the invention was made, and with a reasonable expectation of success, to modify the display device adjusting the layout of a number of pages based on an orientation of the foldable display device as provided by Upson, including adjusting landscape orientated display regions based on changes in device orientation as provided by MacDougall, with the additional size of image adjustment of the images within regions of a device as provided by Sirpal, using known electronic interfacing and programming techniques. The modification results in an improved display system by allowing for additional screen orientation allowing for additional types of usage of the displayed data and allowing for different allocations of screen space for improved visibility of images based on the flexibility of varying sizes rather than requiring more rigid size requirements that might otherwise distort or limit image visibility.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BEUTEL whose telephone number is (571)272-3132.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM A BEUTEL/Primary Examiner, Art Unit 2616